Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 4/19/2022 has been entered. Claim(s) 1, 3-6, 8, 10-13, 15, 17, 18, 19 is/are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (U.S. Patent App Pub 20120297081).

	Regarding claim 1,
	Karlsson teaches a method comprising, by a computing system: transcoding a first portion of a media file into a first transcoded media segment of a first quality; providing the first transcoded media segment to a client computing device; (See paragraphs 32-34, Karlsson teaches a first quality of the stream being sent from the content server to the client)
in response to determining that a second portion of the media file is to be transcoded to a media segment, transcoding the second portion of the media file to the second transcoded media segment of a second quality; (See paragraphs 32-34, Karlsson teaches a second quality of stream being transcoded for deliver)
providing the second transcoded media segment to the client computing device; (See paragraphs 32-34, Karlsson teaches a second lower quality stream being provided to the client)
determining, at the transcoding server computer, a buffering threshold, wherein the buffering threshold corresponds at least in part to a buffer capacity of the client computing device; (See paragraphs 34, 58, Karlsson teaches a buffer threshold based on capacity of the client buffer)
receiving, from the client computing device, first playback data identifying a first playback timestamp; (See paragraphs 33-34, 58, claims 1, 4 Karlsson teaches receiving feedback from the client about the buffering and playback timestamp )
determining that a first difference between a transcoded amount of the media file sent to the client computing device and the first playback timestamp exceeds the buffering threshold; (See paragraphs 33-34, claims 1, 4 Karlsson teaches determining a buffer threshold is exceeded and downgrading the stream)
receiving, from the client computing device, second playback data identifying a second playback timestamp; and (See paragraphs 33-34, 58, claims 1, 4 Karlsson teaches receiving feedback from the client about the buffering and playback timestamp )
in response to determining that a second difference between the transcoded amount of the media file sent to the client computing device and the second playback timestamp does not exceed the buffering threshold, transcoding a third portion of the media file into a third transcoded media segment; and (See paragraphs 21, 22 58, Karlsson teaches a buffer at a client not exceeded a threshold, requesting a higher quality segment and sending this to the client)
wherein determining, at the transcoding server computer, the buffering threshold comprises adjusting a value of the buffering threshold value to generate one or more bursts of high speed downloads by the client computing device. (See paragraphs 20, 32, 33, 58-59, claim 3 Karlsson ta high speed burst of higher quality segments based on the buffering threshold increasing the higher bit rete which would be a bursts of high speed data based the server and client interaction from the server.)

	Regarding claim 3,
Karlsson teaches the method of Claim 1, further comprising providing the third transcoded media segment to the client computing device. (See paragraphs 21, 22 58, Karlsson teaches a buffer at a client not exceeded a threshold, requesting a higher quality and receiving a high quality third segment)

	Regarding claim 4,
Karlsson teaches the method of Claim 3, further comprising: in response to determining that the second difference between the transcoded amount of the media file sent to the client computing device and the second playback timestamp exceeds the buffering threshold, forgoing transcoding the third portion of the media file into the third transcoded media segment for a period of time. (See paragraphs 33, 56, Karlsson teaches maintaining a level of quality for a period of time based on the threshold buffering levels)

	Regarding claim 6,
Karlsson teaches the method of Claim 1, wherein the buffering threshold comprises a numerical value, a device-specific value, or an application-specific value. (See paragraphs 32, 52, Karlsson teaches the buffer has a value threshold)

Claims 8, 10-11, 13 list all the same elements of claims 1, 3-4, 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3-4, 6 applies equally as well to claims 8, 10-11, 13.  Furthermore with regards to the limitation of 8. A computer system, comprising: one or more non-transitory computer-readable storage media including instructions; and one or more processors coupled to the storage media, the one or more processors configured to execute the instructions to: (See paragraphs 60, 61, Karlsson)

Claims 15, 17-18, list all the same elements of claims 1, 3-4, 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3-4, 6 applies equally as well to claims 15, 17-18.  Furthermore with regards to the limitation of 15. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing device, cause the one or more processors to: (See paragraphs 60, 61, Karlsson)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Patent App Pub 20120297081) in view of  Outlaw (U.S. Patent App Pub 20130212222).

Regarding claim 5,
Karlsson teaches the method of Claim 1.
Karlsson does not explicitly teach but Outlaw teaches further comprising estimating the buffer capacity of the client computing device based at least in part on the first playback timestamp or the second playback timestamp. (See paragraphs 50, 66, claims 8, 14, 20, Outlaw teaches estimating buffer capacity of client based on playback time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Outlaw with Karlsson because both deal with streaming media. The advantage of incorporating the above limitation(s) of Outlaw into Karlsson is that Outlaw teaches virtual current duration of the streaming content can be determined and managed on the client side without the need to continually ping the server for duration updates, so that the duration is managed locally at the client side, undesirable channel traffic to the server and demand on server processing resources can be reduced or avoided, hence overall system efficiency can be improved. By facilitating the control of the received stream based on the determined virtual current duration, the user or application can be enabled to navigate forwardly and backwardly in time within the playing stream or to snap or seek to a particular point in the stream, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Outlaw)

Claims 12 list all the same elements of claims 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5applies equally as well to claims 12.  

Claims 19 list all the same elements of claims 5, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5applies equally as well to claims 19.  
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “In contrast, Claim 1 as amended teaches a method of adaptive transcoding which is server driven, stating: "determining, at the transcoding server computer, the buffering threshold, wherein determining the buffering threshold comprises adjusting a value of the buffering threshold value to generate one or more bursts of high speed downloads by the client computing device." Thus, Karlsson might describe sending a higher quality or lower quality stream depending on whether a buffer reaches a quality threshold, but it does not disclose a method wherein requests to adjust the quality stream are server driven. 
Furthermore, Karlsson does not teach "adjusting a value of the buffering threshold value to generate one or more bursts of high speed downloads by the client computing device," as stated in Claim 1. At most, Karlsson describes "quality shifting [performed] based on buffer levels, such as "if the buffer reaches a quality threshold 205, the stream is switched to a lower quality stream" or "if a higher quality threshold is reached as a buffer fills during a playback, a client device can send a request to the content server to begin receiving a higher quality stream." (Karlsson Para. 0059). Thus, Karlsson might describe quality shifting based on buffer levels, but it does not disclose adjusting a value of the buffering threshold value to generate one or more bursts of high speed downloads.”

Examiner’s response: Examiner respectfully disagrees and points to at least paragraphs 58, 20, claim 3. These sections teaches [0020] Consequently, the techniques and mechanisms of the present invention provide for multiple buffer configurations. In some examples, a small buffer is provided initially to focus on quick start up. If sufficient throughput is available, the small buffer will be built up and the session will behave well. Different bit rate streams may be transmitted from a content server while the client is using the initial buffer configuration. However, if there is still buffer depletion, a modified configuration is initiated. The second buffer configuration uses a larger buffer, but has a better chance of yielding good playback when network conditions are poor. [0058] FIG. 7 illustrates one example of a technique for managing buffer configuration. At 701, a client device sends a request for a media stream. According to various embodiments, the client device provides information about the client device to a content server such as a fragment server. Information may include resolution, buffer size, processing capabilities, network throughput, average data transfer rates, location, etc. In particular embodiments, the content server already has information about the client device. The content server selects a stream with an appropriate quality level for delivery to the client device. At 703, the client device begins receiving content using an initial buffer configuration. When a playback threshold is reached at 705, playback begins. According to various embodiments, if a lower quality threshold is reached, the client device sends a request to the content server to deliver a lower quality stream at 709. The lower quality stream may be a lower bit rate stream. Multiple lower quality thresholds may be established. In some instances, if a higher quality threshold is reached as a buffer fills during playback, a client device can send a request to the content server to begin receiving a higher quality stream. Quality shifting can be performed based on buffer levels.
These section teaches that a server initiates a  higher buffer threshold is used by the client in order to have a higher quality of data at a higher bit rate sent to the client for stream. The buffering threshold value is buffered to a higher value in order to generate higher bursts of download by the client.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
1. Krishnan (U.S. Patent App Pub 20150109403) teaches a method involves receiving multiple video streams from multiple videoconferencing clients. Video is streamed at a first quality level for the multiple video streams to a first videoconferencing client of the multiple video conferencing clients. At a first point in time while streaming the video, a first video stream of the multiple video streams is identified that is recorded at a higher quality level than the first quality level. The first video stream is recorded at the higher quality level from the first point in time.
2. Reisner (U.S. Patent App Pub 20140344852) teaches a method involves receiving an original content stream (302) e.g. HTTP live stream, generated from an input video source e.g. video router. The information associated with an advertisement is identified for insertion into original content stream at predetermined point in time. An ending point in time is calculated based on predetermined time and length. An ending segment (310) associated with ending point in time is identified. The advertisement is inserted into original content stream at predetermined point in time to produce updated content stream for delivery to client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444